Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00329-CV

                                         Michael E. GEIGER,
                                              Appellant

                                                    v.

                                           Paul A. HAMPEL,
                                                Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-13615
                               Honorable Renee Yanta, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 15, 2015

DIMSISSED FOR WANT OF JURISDICTON

           Our review of the clerk’s record shows appellant, who is pro se, filed a notice of appeal in

which he contends he is appealing the “Judgment on Appearance and Default” signed April 13,

2015. After reviewing the clerk’s record, we found no such order. Rather, the only order in the

record is the trial court’s order of May 11, 2015, granting a partial summary judgment in favor of

appellee. According to the record, a partial summary judgment was granted on appellee’s claim

that there was no attorney-client relationship between appellant and appellee. After granting

partial summary judgment in favor of appellee, the trial court set appellant’s remaining claims for
                                                                                     04-15-00329-CV


trial on May 29, 2015. However, the trial was subsequently stayed because appellant filed a notice

of appeal

       Based on our review of the record, it appears the only order in the record is a partial

summary judgment order, which is interlocutory in that it does not dispose of all of appellant’s

claims against appellee. Generally, an appeal may be taken only from a final judgment. Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if

it disposes of all pending parties and claims in the record. Id. There is no final judgment in the

clerk’s record, and we have found no authority permitting an interlocutory appeal from a partial

summary judgment order in the circumstances presented here. See Texas A & M Univ. Sys. v.

Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007) (holding appellate courts have jurisdiction to consider

interlocutory orders only if statute explicitly provides such jurisdiction).

       Based on the foregoing, we ordered appellant to file a written response in this court

showing cause why this appeal should not be dismissed for want of jurisdiction. We advised that

if appellant failed to satisfactorily respond, the appeal would be dismissed. See TEX. R. APP. P.

42.3(c). Appellant filed a response on July 6, 2015. However, the response does not establish the

existence of a final judgment or appealable interlocutory order, and therefore, does not show this

court has jurisdiction.

       Accordingly, we hold that at this time, there is no order or judgment from which appellant

may prosecute an appeal. We therefore dismiss the appeal for want of jurisdiction.


                                                   PER CURIAM




                                                 -2-